Title: II., 10 December 1754
From: Washington, George
To: 



[10 December 1754]

A Division of the Negros made, and agreed to between Colo. George Lee and the Brothers of the deceasd Majr Lawrence Washington the 10th day of December Anno Domini 1754–

     
      Colo. Lee &ca part
      The Estates part
     
     
      Old Moll
      £25
      Phebe
      £35
     
     
      Lawrence
      60
      Peter
      60
     
     
      Ben
      40
      Pharrow
      40
     
     
     
      Will
      40
      Abram
      40
     
     
      Frank
      40
      Couta
      40
     
     
      Barbara
      40
      Nell
      40
     
     
      Moll
      25
      Sall
      25
     
     
      Milly
      20
      Bella
      20
     
     
      Hannah
      15
      Barbara
      15
     
     
      Penny
      10
      Anteno
      10
     
     
      Will
      10
      Sando als Dicer
      10
     
     
      Nan
      15
      Aaron
      15
     
     
      Nan
      31
      Judah
      35
     
     
      James
      40
      Ned
      40
     
     
      Dula
      40
      Camero
      40
     
     
      Dublin
      40
      Sambo
      40
     
     
      Acco
      40
      Sando
      40
     
     
      Harry
      40
      Scipio
      35
     
     
      Roger
      40
      Tomboy
      40
     
     
      Grace
      40
      Lett
      40
     
     
      Phillis
      40
      Jenny
      40
     
     
      Kate
      40
      Judah
      40
     
     
      Ceasaer
      25
      Tom
      15
     
     
      
    

 Farrow—1 Month Old—


Charles—4–7½ high

      
         Doll
          3–4 Do
         
         
          Sue
          2–11½ Do
         
         
          George
          3–7½ Do
         
         
          Lydia
          3–5½ Do
         
         
          Murreah
          5 Months Old
         
         
          Glasgow---------
         
        
       
       
      


Phill
f[eet] I[nches]


Tom
 4–1 high


Prince
 3–7½ Do


Betty
 3–1 Do


Lucy
 4–1 Do


Sam
 2–9 Do


Tom
 4 Months Old


Tobey
 1 Month Old





      
      
      
      
      
      
     
      
      
      
      
     
    
      31
      31
      
    
